FILED
                                            UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF COLUMBIA                              JUN 2 2 2012
                                                                                              Clerk, U.S. District & Bankruptcy
             Kevin Lynn Revels,                             )                                 Courts for the District of Columbia
                                                            )
                            Plaintiff,                      )
                                                            )
                    V.                                      )
                                                            )
                                                                   Civil Action No.          12 1027
                                                            )
             N atania Gazek,                                )
                                                            )
                               Defendant.                   )




                                                 MEMORANDUM OPINION

                    This matter is before the Court on review of plaintiffs pro se complaint and application to

             proceed in forma pauperis. The application will be granted and the complaint will be dismissed

             pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon a

             determination that the complaint fails to state a claim upon which relief may be granted).

                    Plaintiff is a prisoner incarcerated in Iowa Park, Texas. He sues a paralegal specialist at

             the Department of Justice for allegedly refusing "to circulate [his] letters" to "officers or persons"

             within the Justice Department. Plaintiff seeks "an injunction issued ordering the Chief of Civil

             Rights Division [to] reopen the suit, and represent us; demand [defendant] [to] order copies of all

             documents to from this case and amend and present the case to chiefs office .... " Compl. at 5.

             Plaintiff is suing defendant "in her official capacity." Compl. Caption. He has stated no

             cognizable claim. A separate Order of dismissal accompanies this Memorandum Opinion.



                                                                £/ c__       s JJudc_,__
                                                           United States District Judge
             Date: June   /)..Q, 2012

         /
    (\
/